Exhibit 32 Certification Pursuant to 18 U.S.C. Section as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of In connection with the Quarterly Report of FPIC Insurance Group, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John R. Byers, President and Chief Executive Officer and, I, Charles Divita, III, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. July 30, 2008 FPIC Insurance Group, Inc. By: /s/ John R. Byers President and Chief Executive Officer By: /s/ Charles Divita, III Chief Financial Officer
